ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent entered a guilty plea to offenses involving possession of controlled substances. Prior to the institution of formal charges, respondent and the ODC submitted a joint petition for consent discipline. In the petition, the parties stipulated to the following mitigating factors: absence of a prior disciplinary record, absence of a dishonest or selfish motive, personal or emotional problems, timely good faith effort to rectify the consequences of the misconduct, full and free disclosure to the disciplinary agency, physical impairment resulting from respondent’s acknowledged drug addiction, interim rehabilitation, and remorse. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Eric Charles Labourdette, Louisiana Bar Roll number 26673, be suspended for a period of one year and one day. It is further ordered that this suspension shall be deferred in its entirety and that respondent shall be placed on probation for a period of five years, subject to the conditions set forth in the petition for consent discipline.
IT IS FURTHER ORDERED that in the event respondent violates any of the conditions of probation set forth in the petition for consent discipline, probation may be summarily revoked and the deferred portion of the suspension made ex-ecutory, or other discipline imposed, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.
JOHNSON and TRAYLOR, JJ., would reject the consent discipline.